97 F.3d 1462
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Raul Lopez GONZALEZ, Defendant-Appellant.
No. 95-56430.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 10, 1996.*Decided Sept. 12, 1996.

Before:  FLETCHER, BRUNETTI, and JOHN T. NOONAN, JR., Circuit Judges.


1
MEMORANDUM**


2
Raul Lopez Gonzalez appeals pro se the district court's denial of his 28 U.S.C. § 2255 motion to vacate, set aside, or correct his sentence for distributing cocaine in violation of 21 U.S.C. § 841(a)(1).  Gonzalez contends that the Double Jeopardy Clause barred his conviction due to the prior civil forfeiture of his property.  This contention is precluded by the United States Supreme Court's decision in  United States v. Ursery, 116 S.Ct. 2135 (1996).  See United States v. Sardone, No. 95-50303, slip op. 10917 (9th Cir.  August 30, 1996).


3
Gonzalez also contends that he received ineffective assistance of counsel because his counsel did not inform him of the deadline for contesting the forfeiture.  Counsel's failure to do so is not prejudicial, however,  see Strickland v. Washington, 466 U.S. 668 (1984), because even if Gonzalez had filed a claim in the forfeiture proceeding, his double jeopardy claim would still be foreclosed by Ursery.   Finally, Gonzalez's due process challenge to the forfeiture proceedings are not appropriately raised in a section 2255 motion.  See 28 U.S.C. § 2255.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 36-3


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3